182 F.2d 257
Tom KING, Appellant,v.John R. CRANOR, Superintendent of the Washington State Penitentiary at Walla Walla, Washington, Appellee.
No. 12459.
United States Court of Appeals Ninth Circuit.
May 8, 1950.
Rehearing Denied May 23, 1950.

Appeal from the United States District Court for the Eastern District of Washington, Southern Division; Samuel M. Driver, Judge.
Tom King, in pro. per.
Smith Troy, Atty. Gen., Lawrence K. McDonell, Asst. Atty. Gen., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the United States District Court for the Eastern District of Washington denying an application of appellant, Tom King, a prisoner in custody pursuant to a judgment of a court of the State of Washington, for a writ of habeas corpus. The case does not differ materially from Cooper v. Cranor, 9 Cir., 182 F.2d 256. For the reasons there stated, the order here appealed from is affirmed.